Citation Nr: 1106765	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-06 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for an unexplained cough, 
diagnosed as asthma, to include as due to a qualifying chronic 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1987 to April 1988, 
November 1996 to July 1997, and September 2004 to January 2006.
This matter arises before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

After careful review of the record, the Board finds that a remand 
for additional development is necessary before proceeding to 
evaluate the merits of the Veteran's claim.  

The RO afforded the Veteran with two examinations during the 
appeal period.  The first examination in November 2006 resulted 
in a diagnosis of a recurrent dry cough, recurrent shortness of 
breath, and chronic dyspnea on exertion but failed to provide a 
nexus opinion.  The June 2009 examiner diagnosed the Veteran with 
"obstructive respiratory" associated with asthma/reactive 
airway disease.  However, he found that the Veteran's asthma was 
not caused by his active duty military service because the 
Veteran stated at the examination that his symptoms did not start 
until he returned home from Iraq.  The Board finds that this 
opinion is inadequate because the examiner's rationale conflicts 
with the evidence of record.  The record contains evidence of the 
Veteran's breathing difficulties in Iraq, including a report from 
the Medical Evaluation Board.  The Veteran even submitted a buddy 
statement from the Captain who supervised him in Iraq, who 
stated, "Over the course of our year in Iraq, [the Veteran] 
began to increasingly suffer from labored breathing."  The Board 
also observes that the Veteran's private treatment provider noted 
that he has had dyspnea since Iraq and that he was diagnosed with 
asthma as early as July 2007.  Therefore, as the June 2009 
opinion did not adequately consider the evidence of in-service 
breathing problems, the Board finds the opinion is not sufficient 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007) (when VA undertakes to provide a VA examination or 
obtain a VA opinion it must ensure that the examination or 
opinion is adequate).  On remand, the AMC should obtain a 
supplemental opinion to determine whether the Veteran's currently 
diagnosed respiratory disease is related to his period of active 
military service and whether his complaints of troubled breathing 
after leaving service but before an official diagnosis was made 
were early manifestations of his currently diagnosed respiratory 
disease.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion with 
respect to the Veteran's claimed respiratory 
disability.  The examiner should provide an 
opinion regarding whether it is at least as 
likely as not (i.e. a 50 percent or greater 
probability) that the Veteran's respiratory 
disorder was incurred or aggravated as a 
result of active military service and whether 
his complaints of troubled breathing since 
leaving service but before an official 
diagnosis was made were early manifestations 
of his currently diagnosed respiratory 
disease.  A discussion of the Veteran's post-
service treatment records and evidence of 
breathing problems in service must be 
included in the examination report.

Please send the claims folder to the 
compensation and pension examiner for a 
supplemental opinion. 

A new compensation and pension examination 
should only be conducted if the clinician 
preparing the new opinion deems one 
necessary.

2.  After any additional development deemed 
necessary is accomplished, the Veteran's 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of the 
case that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law, as well as 
regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


